Citation Nr: 1424520	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, and in excess of 60 percent from August 23, 2012 for prostate cancer. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee with sensory neuropathy and degenerative joint disease (right knee disorder).

4.  Entitlement to a disability rating in excess of 20 percent for myositis of the left trapezius muscle with paresthesias (left shoulder disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty service from August 1952 August 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2010, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  In October 2010, the Board remanded the appeal for further development.  In a September 2011 rating decision, the RO granted the Veteran's service connected prostate cancer a 20 percent rating from July 17, 2006 (i.e., the date of his claim) and a 40 percent rating from August 19, 2010, as well as granted his left shoulder disorder a 20 percent rating from February 22, 2007 (i.e., the date of his claim).  In February 2012, the Board issued a decision that in part denied the appealed claims indicated above.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran/Appellant requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues involving increased disability ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran's current ulcerative colitis is related to his military service.


CONCLUSION OF LAW

The criteria for service connection of ulcerative colitis have not been met. 
 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to the claim for service connection for ulcerative colitis in correspondence dated February 2007 and March 2007, prior to the June 2007 rating decision, along with additional notice in letters dated in February 2008 and June 2008, followed by readjudicaiton of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board previously remanded the Veteran's case in October 2010 to obtain additional medical evidence including to afford him VA Compensation and Pension examinations.  After the remand, reasonable efforts to obtain all records identified by the Veteran had been made and all available records have been obtained.    

VA has obtained available service treatment records, post-retirement service department medical records, private medical records, VA medical records, and VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded a VA examination in conjunction with his claim for service connection which is adequate.  The Veteran was also afforded a hearing before an Acting Veterans' Law Judge in August 2010, wherein he was assisted by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current ulcerative colitis were related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative during the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds the hearing complied with 38 C.F.R. § 3.103(c)(2) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends that his ulcerative colitis first manifested itself while he was on active duty and has continued since that time. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507  1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens  v. Brown, 7 Vet. App. 429, 433 (1995). 

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that October 1955 and November 1958 service treatment records document the Veteran's complaints and treatment for lower abdominal pain.  A subsequent October 1969 service treatment record also shows the Veteran being treated for possible mild gastroenteritis. 

On the other hand, the Board notes that service treatment records, including the July 1956, November 1958, February 1959, February 1967, and March 1968 examinations as well as the February 1972 retirement examination are otherwise negative for complaints or treatment for symptoms of or a diagnosis of ulcerative colitis.  In fact, all the examinations specifically reported that that Veteran's abdominal and gastrointestinal examinations were within normal limits except for a non-symptomatic hydrocele.

Initially, the Board notes that while a lay person like the Veteran can say that while on active duty he had abdominal pain, loose bowel movements, and a frequent need to use the restroom, the Board finds that diagnosing ulcerative colitis requires special medical training and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that he had ulcerative colitis while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more compelling the negative service treatment records and the normal examinations than any lay claims found in the record regarding the Veteran having chronic symptoms while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

Given the above, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran's documented in-service adverse gastrointestinal symptomatology resolved and he did not have ulcerative colitis while on active duty.  Accordingly, the Board finds that entitlement to service connection for ulcerative colitis based on in-service incurrence must be denied despite the documented gastrointestinal problems that occurred while he was on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection on the basis of continuity of symptomatology can be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Ulcerative colitis is not one of those diseases.  38 C.F.R. § 3.309(a).  Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333. 

Moreover, as to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1972 and the first complaints and/or treatment for possible symptoms of ulcerative colitis in 1974, with the first actual diagnosis not appearing in the record until 1976, to be compelling evidence against finding continuity.  Put another way, the well documented gap between the Veteran's discharge from his active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with abdominal pain, loose bowel movements, and a frequent need to use the restroom since service even when not documented by his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about the claimant appearing to be in pain and having a frequent need to use the restroom.  Id.  

However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current ulcerative colitis since service are not credible.  In this regard, these lay claims are contrary to what is found in all of the service examinations, including the February 1972 retirement examination.  The Board also finds the fact that the Veteran did not complain of this adverse symptomatology when he filed his first claim for VA benefits in 1972 or at his first VA examination in 1973 weighs heavily against the lay claims regarding continuity.  In this regard, the Board notes that, while the Veteran was not claiming service connection for a gastrointestinal disorder at the time he was subsequently afforded VA examinations in 1975 and 1978, he nonetheless complained to these VA examiners about his adverse gastrointestinal symptomatology. 

Lastly, the Board notes that it accepts as true the lay claims found in the record regarding the Veteran having problems with adverse gastrointestinal symptomatology since 1974 that was later diagnosed as ulcerative colitis.  However, the Board notes that these problems started two years after the Veteran's separation from active duty and therefore these lay claims weigh against his claim of continuity. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorder for several years following his separation from active duty in 1972, than any claims by the Veteran, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for ulcerative colitis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1333. 

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that in June 2009 Dr. W. first opined that the Veteran had ulcerative colitis "for many years prior to my becoming involved with his care, but I am uncertain as to whether this [ulcerative colitis] was active at the time he was in the service."  Dr. W. thereafter opined that "[h]owever, the fact that he had joint pain and arthritis while in the service may have been indicative of active inflammatory bowel disease as certainly these are side effects of disease not in remission."

On the other hand, the December 2010 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that ulcerative colitis was not related to service.  Specifically, the examiner opined as follows:

[u]lcerative colitis is a recurring inflammation of the mucosal layer of the colon causing recurrent episodes of rectal bleeding, . . . constipation . . ., diarrhea . . ., . . . abdominal pain . . . Also, in general, abdominal pain is not a regular feature of inflammatory bowel disease unless there is intestinal obstruction.  Hence, the likelihood that his left sided abdominal pain [while on active duty in November 1958] was a symptom of his undiagnosed ulcerative colitis is very unlikely. 

Hence, considering the lack of documentation of symptoms consistent with signs of [ulcerative colitis] and of chronicity from the time [the] veteran reports a change in bowel patterns to time of diagnosis, it is less likely than not that the Veteran's [ulcerative colitis] is related to his symptoms of alternating diarrhea and constipation reported since returning from Vietnam and the couple documents of medical care sought for abdominal pain and possible mild gastroenteritis.

Although [the Veteran] reports symptoms (i.e., alternating diarrhea and constipation) that may have been early signs of possible ulcerative colitis, 1) he did not have any recurring symptoms consistent with ulcerative colitis documented in his three years of military service since returning from Vietnam.  Although one can argue that he may have had mild symptoms and hence did not seek medical care, he did not report that he was having any [gastrointestinal] symptoms on his exit exam in 1972 and there were no documentations to support chronicity of these symptoms post discharge leading to the time of the diagnosis in 1975.  Ulcerative colitis is a RECURRING inflammatory disease where one would expect repetitive [flare-ups] especially with no medical care.  2) He had returned from a foreign country and hence there is a likelihood that with changes in diet and location, there could be changes in bowel movement patterns upon returning that is not due to an inflammatory bowel disease but . . . due to more common causes such as [a] change in bowel flora from changes in diet or [due to an] infection.

Initially, the Board finds Dr. W.'s opinion too speculative to be probative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420, 424 (1998).  The Board also finds the VA examiner's opinion more probative than Dr. W. because it is supported by citation to relevant evidence found the record and is supported by a more detailed rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that the most competent and credible evidence of record does not show a causal association or link between the Veteran's current ulcerative colitis and an established injury, disease, or event during service. 

As to the Veteran's, his wife's, and his representative's assertions that the claimant's ulcerative colitis was caused by his military service, including his in-service gastrointestinal problems, the Board acknowledges the fact that symptoms of ulcerative colitis are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of the claim regarding having ulcerative colitis due to military service credible.  Furthermore, the Board finds more probative the opinion by the December 2010 VA examiner that the ulcerative colitis was not caused by military service than the Veteran, his wife's, and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for ulcerative colitis is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin 

In sum, the Board must conclude that the weight of the evidence is against the claim of service connection for ulcerative colitis. 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for ulcerative colitis is denied.


REMAND

Om May 2013, the RO issued a rating decision which addressed disability rating for the Veteran's service-connected prostate cancer, right knee disability, and left shoulder disability.  Such a rating action is inappropriate as those issues remain in appellate status.  

The May 2013 RO rating decision specifically refers to a claim for increased ratings being received in January 2013 and private treatment record dated from 2010 through 2012 being received.  Review of the physical claims file in possession of the Board as well as the electronic claims files, does not reveal the presence of the indicated records.  

Finally, a September 2013 examination report related to the Veteran's knee symptoms is of record, and has not been considered.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Ensure that all the evidence referenced in the May 2013 rating decision is properly placed in the record.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for increased disability ratings must be readjudicated, with consideration of all evidence placed in the record since the September 2011 supplemental statement of the case (SSOC).  If any benefit on appeal remains denied, an SSOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


